DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 10, the phrase “side face” should be changed to -- side faces --.
In claim 3, line 4, the word -- the -- should be inserted before the phrase “secondary tangential axis --.  
In claim 5, line 11, the phrase “electrically conductive lateral coating” should be changed to -- electrically conductive lateral surface coating -- to provide proper antecedent basis for claims to follow (e.g. line 12 of this claim).
In claim 6, line 2, it appears a comma should be inserted after the word “elements”.
In claim 7, line 6, what is the word “these” referring to?  Please clarify.
In claim 8, line 15, what is the word “these” referring to?  Please clarify.
In claim 9, lines 6-7, the phrase “the second piezoelectric element contact” should be changed to -- the second piezoelectric element conductor -- to provide proper antecedent basis.  In lines 9-10, the phrase “the first continuous electrically conductive coating” should be changed to -- a first continuous electrically conductive coating --.  In lines 12-13, the phrase “the second continuous electrically conductive coating” should be changed to -- a second continuous electrically conductive coating --.
In claim 10, line 2, it appears a comma should be inserted after the word “elements”.  In line 3, the phrase “by means of material bonding and seals” should be changed to -- by material bonding and sealing -- for better consistency.  In line 5, the phrase “ by material bonding and seals” should be changed to -- by material bonding and sealing --.  
In claim 11, lines 13-14, the phrase “the first electrically conductive laterals surface coating” should be changed to -- the first electrically conductive lateral surface coating --.  
In claim 12, line 11, the phrase “the first continuous electrically conductive coating” should be changed to -- a first continuous electrically conductive coating --.  In lines 11-12, the phrase “the second continuous electrically conductive coating” should be changed to -- a second continuous electrically conductive coating --.
In claim 13, lines 10-11, the phrase “the first continuous electrically conductive coating” should be changed to -- a first continuous electrically conductive coating --.  In line 12, the phrase “the second continuous electrically conductive coating” should be changed to -- a second continuous electrically conductive coating --.
In claim 14, line 2, it appears a comma should be inserted after the word “elements”.  In line 12, the phrase “the first continuous electrically conductive coating” should be changed to -- a first continuous electrically conductive coating --.  In lines 12-13, the phrase “the second continuous electrically conductive coating” should be changed to -- a second continuous electrically conductive coating --.
In claim 15, line 2, it appears a comma should be inserted after the word “elements”.  In lines 11-12, the phrase “the first continuous electrically conductive coating” should be changed to -- a first continuous electrically conductive coating --.  In lines 13-14, the phrase “the second continuous electrically conductive coating” should be changed to -- a second continuous electrically conductive coating --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/513,967 (Laffranchi et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘967 Laffranchi et al. copending Application and certain structural configuration characteristics would have been obvious to an artisan of ordinary skill in the art.  Hence, the claims in the Instant application are not patentably distinct from the copending Application of ‘967 Laffranchi et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6, 9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,6-8,11 of copending Application No. 17/513,977 (Laffranchi et al). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘977 Laffranchi et al. copending Application and certain structural configuration characteristics would have been obvious to an artisan of ordinary skill in the art.  Hence, the claims in the Instant application are not patentably distinct from the copending Application of ‘977 Laffranchi et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,512,794 (Kubler et al.).
With regards to claim 1, Kubler et al. discloses a shear accelerometer comprising, as illustrated in Figures 1-16 (namely Figure 6), an acceleration transducer (e.g. the system as illustrated in Figure 6) arranged in a rectangular coordinate system with three mutually orthogonal axes (e.g. x-axis, y-axis, z-axis), one of the three axes being a transverse axis (e.g. x-axis), one of the three axes being a longitudinal axis (e.g. y-axis), and one of the three axes being a vertical axis (e.g. z-axis);  the acceleration transducer comprising a main body 2 (e.g. center post) that defines a first tangential side face (e.g. bottom side face) lying in a first plane, a second tangential side face (e.g. right side face) lying in a second plane that is disposed spaced apart from and normal to the first plane, a third tangential side face (e.g. top side face) lying in a third plane that is disposed spaced apart from and parallel to the first plane, and a fourth tangential side (e.g. left side face) face lying in a fourth plane that is disposed spaced apart from and parallel to the second plane such that each of the first, second, third and fourth tangential side face is disposed tangentially to the vertical axis; the main body further defines a lower normal side face (e.g. top surface face) lying in a fifth plane that is normal to each of the first, second, third and fourth planes, and an upper normal side face (e.g. bottom surface face) lying in a sixth plane that is disposed spaced apart along the vertical axis from and parallel to the fifth plane; exactly three piezoelectric elements, which include only a first piezoelectric element 16 secured to the first tangential side face, a second piezoelectric element 3 secured to the second tangential side face, and a third piezoelectric element 15 secured to the third tangential side face; exactly three seismic masses, which include only a first seismic mass 4 secured to the first piezoelectric element so that a first acceleration of the first seismic mass exerts on the first piezoelectric element a first shear force proportional to the first acceleration (as observed in Figure 6), a second seismic mass 4 secured to the second piezoelectric element so that a second acceleration of the second seismic mass exerts on the second piezoelectric element a second shear force proportional to the second acceleration (as observed in Figure 6), and a third seismic mass 4 secured to the third piezoelectric element so that a third acceleration of the third seismic mass exerts on the third piezoelectric element a third shear force proportional to the third acceleration (observed in Figure 6); each of the three piezoelectric elements has a high sensitivity for a shear force exerted by the respective seismic mass attached thereto along a principal tangential axis that is other than one of the three mutually orthogonal axes for each of the three piezoelectric elements (column 3, lines 29-33; column 6, line 23 to column 7, line 21).  (See, column 3, line 26 to column 7, line 48).
With regards to claim 2, Kubler et al. further discloses the first piezoelectric element 16 has a high sensitivity for a shear force acting along the longitudinal axis being the principal tangential axis, a low sensitivity for a shear force acting along the vertical axis being a secondary tangential axis and a low sensitivity for a normal force acting along the transverse axis being a normal axis; the second piezoelectric element 3 has a high sensitivity for a shear force acting along the transverse axis being the principal tangential axis, a low sensitivity for a shear force acting along the vertical axis being the secondary tangential axis and a low sensitivity for a normal force acting along the longitudinal axis being the normal axis; the third piezoelectric element 15 has a high sensitivity for a shear force acting along the vertical axis being the principal tangential axis, a low sensitivity for a shear force acting along the longitudinal axis being the secondary tangential axis and a low sensitivity for a normal force acting along the transverse axis being the normal axis.  (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).
With regards to claim 3, Kubler et al. further discloses each of the three piezoelectric elements 16,3,15 comprises end faces such that each end face defines an end face plane that is defined by the principal tangential axis and a secondary tangential axis, which secondary tangential axis is defined in a plane perpendicular to the principal tangential axis, and defining a normal axis that is normal to the end face plane; each of the three piezoelectric elements defines lateral surfaces such that each lateral surface is disposed parallel to the normal axis; each of the three piezoelectric elements is configured to generate piezoelectric charges on the end faces under the action of a shear force along the principal tangential axis; each of the three piezoelectric elements has a low sensitivity for a shear force exerted by the seismic mass attached thereto along the secondary tangential axis such that each of the three piezoelectric elements is configured to generate piezoelectric interference charges on the end faces under the action of a shear force along the secondary tangential axis; each of the three piezoelectric elements has a low sensitivity for a normal force exerted by the seismic mass attached thereto along the normal axis; each of the three piezoelectric elements is configured to generate piezoelectric interference charges on the lateral surfaces under the action of a normal force acting along the normal axis.  (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,512,794 (Kubler et al.).
With regards to claim 4, Kubler et al. does not explicitly specify each of the three piezoelectric elements with a high sensitivity for a shear force along the principal tangential axis is configured to generate at least by a factor of 5 more piezoelectric charges per unit force than with a low sensitivity for a shear force acting along the secondary tangential axis or with a low sensitivity for a normal force acting along the normal axis.
To have set such test characteristics, by a factor of 5 or more piezoelectric chargers per unit force, as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kinsley, Inazumi, Deng, Hansen, are related to shear acceleration sensor having a mass, piezoelectric elements and electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861